              Case 6:20-cv-00834 Document 1 Filed 09/11/20 Page 1 of 21




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION

 SLYCE ACQUISITION INC. AND                           §
 SLYCE CANADA INC.,                                   §
                                                      §
      Plaintiffs,                                     §
                                                      §     CIVIL ACTION NO.: 6:20-cv-00834
 v.                                                   §
                                                      §     JURY TRIAL DEMANDED
 SYTE – VISUAL CONCEPTION LTD.,                       §
                                                      §
      Defendant.                                      §

                               PLAINTIFFS’ ORIGINAL COMPLAINT

         Plaintiffs, SLYCE ACQUISITION INC. (“Slyce”) and SLYCE CANADA INC. (“Slyce

Canada”), by and through undersigned counsel, sues Defendant, SYTE - VISUAL CONCEPTION

LTD. (“Syte” or “Defendant”), and alleges as follows:


                                                 PARTIES

         1.         Plaintiff Slyce is a Delaware corporation with its principal place of business at 109

S 13th Street, Suite 3S, Philadelphia, Pennsylvania 19107.

         2.         Plaintiff Slyce Canada is a corporation formed under the laws of Canada with its

registered office at 1959 Upper Water Street, Suite 900 Halifax, NS, Canada B3J 3N2.

         3.         Slyce Canada Inc. is a wholly owned subsidiary of Slyce Acquisition Inc.

         4.         Plaintiffs are visual search companies that have spent years crafting image

recognition technology that solves real-world problems for the some of the world’s largest retail

businesses. Plaintiffs offer state-of-the-art image recognition technology that makes it possible to

efficiently and accurately find nearly any object on the Internet with a smartphone snap.




                                                      1
             Case 6:20-cv-00834 Document 1 Filed 09/11/20 Page 2 of 21




       5.      Upon information and belief, Defendant Syte is a corporation formed under the

laws of Israel with a principle place of business at 105 Allenby Street, Tel Aviv 6513445, Israel.

       6.      Syte is a provider of visual search navigation technology that is incorporated by

third party retailers into online and mobile retail platforms, such as websites and mobile

applications (“apps”).


                                 JURISDICTION AND VENUE

       7.      This Court has subject matter jurisdiction over this action pursuant

to 28 U.S.C. §§ 1331 and 1338(a) because this action involves claims arising under the patent laws

of the United States, 35 U.S.C. § 1, et seq.

       8.      This Court has personal jurisdiction over Defendant pursuant to due process and/or

the Texas Long Arm Statute because, inter alia, (i) Defendant has done and continues to do

business in Texas and (ii) Defendant has committed and continues to commit acts of patent

infringement in the State of Texas, including making, using, offering to sell, and/or selling accused

products in Texas, and/or importing accused products into Texas, including via the Internet,

inducing others to commit acts of patent infringement in Texas, and/or committing at least a

portion of any other infringements alleged herein.

       9.      In addition, or in the alternative, this Court has personal jurisdiction over Defendant

under Federal Rule of Civil Procedure 4(k)(2).

       10.     Because Syte is a foreign corporation not resident in the United States, venue is

proper for Syte in this judicial district under 28 U.S.C. § 1391(c)(3).


                                       PATENTS-IN-SUIT

       11.     On December 17, 2019, the United States Patent and Trademark Office duly and

legally issued United States Patent No. 10,510,152 (“the ’152 Patent”), titled “Systems, Methods,
                                                  2
             Case 6:20-cv-00834 Document 1 Filed 09/11/20 Page 3 of 21




and Devices for Image Matching and Object Recognition in Images Using Textures.” Slyce

Acquisition Inc. is the owner of the ’152 Patent (a copy of which is attached as Exhibit A).

       12.     Slyce holds all right, title, and interest in and to the ’152 Patent, including the right

to sue and recover damages for infringement thereof.

       13.     The ’152 Patent is valid and enforceable.

       14.     On August 13, 2019, the United States Patent and Trademark Office duly and

legally issued United States Patent No. 10,380,576 (“the ’576 Patent”), titled “System and Method

for Management and Automation of Instant Purchase Transactions.” Slyce Canada Inc. is the

owner of the ’576 Patent (a copy of which is attached as Exhibit B).

       15.     Slyce Canada holds all right, title, and interest in and to the ’576 Patent, including

the right to sue and recover damages for infringement thereof.

       16.     The ’576 Patent is valid and enforceable.

       17.     On March 31, 2020, the United States Patent and Trademark Office duly and legally

issued United States Patent No. 10,607,208 (“the ’208 Patent”), titled “System and Method for

Management and Automation of Instant Purchase Transactions.” Slyce Canada Inc. is the owner

of the ’208 Patent (a copy of which is attached as Exhibit C).

       18.     Slyce Canada holds all right, title, and interest in and to the ’208 Patent, including

the right to sue and recover damages for infringement thereof.

       19.     The ’208 Patent is valid and enforceable.


                                     CAUSES OF ACTION

                                Count I – Patent Infringement

                                           (’152 Patent)

       20.     Plaintiffs incorporate by reference each of the preceding paragraphs of the

                                                  3
             Case 6:20-cv-00834 Document 1 Filed 09/11/20 Page 4 of 21




Complaint as though fully set forth herein.

       21.     As described below, Syte’s “camera search” and “deep tagging” codebases,

available, for example, through the website https://www.syte.ai/, infringe one or more claims of

the ’152 Patent.

       22.     Upon information and belief, Syte infringes at least claim 14 of the ’152 Patent

through, at a minimum, the making, using, offering for sale, licensing, and/or selling Syte’s

“camera search” and “deep tagging” codebases in the United States.

       23.     Upon information and belief, the “camera search” and “deep tagging” codebases

are available on servers for download and storage on client devices that contain computer readable

media capable of storing instructions that can be executed by one or more processors on the client

devices. For example, the “camera search” and “deep tagging” codebases are available as part of

the Syte Visual Search webapp on Microsoft Azure at https://appsource.microsoft.com/en-

cy/product/web-apps/syte-5092538.syteai?tab=Overview.

       24.     Upon information and belief, the “camera search” codebase determines a first set

of feature points associated with a first image, the first image depicting an object, as seen, for

example, at https://www.syte.ai/camera-search/. The screen capture below contains a first image

with a first set of feature points depicting a chair (“Syte detects multiple objects in a photo with a

single image upload, eliminating the need for shoppers to manually crop their images in order to

pinpoint their searches to the relevant product and thus creating the most frictionless experience.”).




                                                  4
             Case 6:20-cv-00834 Document 1 Filed 09/11/20 Page 5 of 21




       25.     Upon information and belief, the “deep tagging” codebase also determines a first

set of feature points associated with a first image depicting an object by, for example, analyzing

images in merchant catalogs to identify depicted objects and mapping outputs of layers in the

image in a neural network, as shown for example, in the loveseat depicted below in the screen

capture from https://www.syte.ai/deep-tagging/ (“Syte also detects age, gender, hundreds of logos,

and brands — automatically.”):




                                                5
              Case 6:20-cv-00834 Document 1 Filed 09/11/20 Page 6 of 21




        26.     Upon information and belief, the “camera search” codebase removes, from the first

set of feature points, at least some feature points in the first set of feature points that are part of the

depiction of the object in the first image and correspond to one or more regions of texture in the

first image to obtain a filtered first set of feature points, for example, as shown in the screen capture

above from https://www.syte.ai/camera-search/.             In the above example, feature points

corresponding to the regions of texture on the pillow are removed to obtain a filtered set of feature

points corresponding to the image depicting a chair.

        27.     Upon information and belief, the “deep tagging” codebase removes at least some

feature points in the first set of feature points that are part of the depiction of the object and

correspond to one or more regions of texture to obtain a filtered set of feature points by pruning

the image as discussed, for example, in https://arxiv.org/pdf/1801.07365.pdf or in

https://arxiv.org/pdf/1510.00149.pdf.

        28.     Upon information and belief, the “deep tagging” codebase performs the feature

point removal by assigning weights to feature point sets and setting some of those weights to zero,

so that those zero-weighted feature point sets are removed from the image leaving a filtered set of

feature points remaining. In the above screen capture, the feature point set corresponding to the

depicted pillow would be weighted zero, so that only the feature point sets corresponding to the

loveseat remain.

        29.     Upon information and belief, the “camera search” codebase identifies texture in the

image using a region surrounding each feature point in the first set of feature points to determine

which feature points in the first set of feature points correspond to texture, for example, by

removing the feature points corresponding to the depicted pillow texture to isolate a first image

depicting a chair, as shown in the screen capture above.


                                                    6
              Case 6:20-cv-00834 Document 1 Filed 09/11/20 Page 7 of 21




        30.     Upon information and belief, the “deep tagging” codebase also identifies texture in

the image using a region surrounding each feature point in the first set of feature points to

determine which feature points in the first set of feature points correspond to texture, for example,

by zero-weighting the feature points corresponding to the depicted pillow texture to isolate a first

image depicting a loveseat, as shown in the screen capture above.

        31.     Upon information and belief, the “camera search” codebase determines that an

object depicted in a first image appears similar to another object depicted by a second image by

matching feature points in a filtered first set of feature points with feature points in a second set of

feature points associated with the object depicted in the second image, for example, by matching

the first chair depicted in the first image, to other chairs, depicted in other images, as illustrated in

the screen capture above.

        32.     Upon information and belief, the “deep tagging” codebase determines that an object

depicted in the first image appears similar to another object depicted in a second image by

matching feature points in the filtered first set of feature points with feature points in a second set

of feature points associated with a depiction in the second image as illustrated, for example, in the

screen capture below from https://www.syte.ai/deep-tagging/, which depicts multiple loveseats:




                                                   7
              Case 6:20-cv-00834 Document 1 Filed 09/11/20 Page 8 of 21




        33.     In view of the foregoing, on information and belief, Syte directly infringes at least

claim 14 of the ’152 Patent.

        34.     Slyce has never granted permission or license to Syte to utilize the inventions set

forth in the ’152 Patent.

        35.     Syte has been and is now directly infringing the ’152 Patent in the United States

by, among other things, making, using, licensing, selling, offering for sale, or importing the

“camera search” and “deep tagging” codebases covered by one or more claims of the ’152 Patent,

all to the injury of Plaintiffs.

        36.     Upon information and belief, pursuant to 35 U.S.C. § 271(b), Syte has knowingly

induced its customers to directly infringe at least claim 14 of the ’152 Patent by selling, offering

for sale, providing, maintaining, and/or licensing the “camera search” and “deep tagging”
                                              8
                Case 6:20-cv-00834 Document 1 Filed 09/11/20 Page 9 of 21




codebases with the intent that those customers use the “camera search” codebase in the United

States.

          37.    Upon information and belief, pursuant to 35 U.S.C. § 271(c), Syte has also

knowingly contributed to the direct infringement of at least claim 14 of the ’152 Patent by

importing, selling, offering to sell, maintaining, licensing, and/or otherwise supplying the “camera

search” and “deep tagging” codebases to customers, which have no substantial non-infringing use,

are especially designed for use in the patented invention, and constitute a material part of the

patented invention.     For example, https://www.syte.ai/camera-search/ appears to list several

example customers of the “camera search” codebase, as shown in the screen capture below.




          Similarly, https://www.syte.ai/deep-tagging/ appears to list the same customers of the

“deep tagging” database, as shown in the screen capture above.

          38.    At least as early as its receipt of this complaint, Syte has had knowledge of

the ’152 Patent, has had written notice of its infringement, has intended that its customers infringe

the ’152 Patent by their use of the “camera search” and “deep tagging” codebases, has actively

induced such infringement by continuing to sell, offer for sale, provide, maintain, and/or license
                                                  9
             Case 6:20-cv-00834 Document 1 Filed 09/11/20 Page 10 of 21




the “camera search” and “deep tagging” codebases to its customers in the United States. Despite

such knowledge, Syte continues to infringe the ’152 Patent.

       39.     Syte’s acts of infringement have been willful, deliberate, and in reckless disregard

of Slyce’s patent rights and will continue unless permanently enjoined by this Court.

       40.     Plaintiffs have been damaged by Syte’s infringement of the ’152 Patent in an

amount to be determined at trial, and has suffered and will continue to suffer irreparable loss and

injury unless Syte is permanently enjoined from infringing the ’152 Patent.


                               Count II – Patent Infringement

                                         (’576 Patent)
       41.     Plaintiffs incorporate by reference each of the preceding paragraphs of the

Complaint as though fully set forth herein.

       42.     As described below, the combination of Syte’s “Syte Marketplace” codebase and

software developed for mobile devices through Syte’s software development kits (“SDKs”),

available, for example, through the website https://www.syte.ai/, infringes one or more claims of

the ’576 Patent.

       43.     Upon information and belief, Syte infringes at least claim 20 of the ’576 Patent

through, at a minimum, the making, using, offering for sale, licensing, and/or selling the “Syte

Marketplace” codebase and related SDKs in the United States.

       44.     Upon information and belief, the “Syte Marketplace” codebase is accessible at

https://www.syte.ai/marketplace/ which has associated storage and processors for executing

computer instructions.

       45.     Upon information and belief, Syte’s SDKs are available from various server storage

locations, including the Apple App Store, Google Play store, as well as Syte’s github account at

                                                10
              Case 6:20-cv-00834 Document 1 Filed 09/11/20 Page 11 of 21




https://github.com/syte-ai/, for download on mobile devices that have storage and processors for

executing computer instructions.

        46.     Upon information and belief, the SDKs enable mobile devices to obtain an image.

        47.     Upon information and belief, the SDKs enable mobile devices to direct and control

the “Syte Marketplace” codebase in order to receive the benefit of the determination of a plurality

of attributes of an object in the obtained image, including a color of the object, a type of the object,

and a sub-type of the object, as seen, for example at https://www.syte.ai/deep-tagging/ and

https://www.syte.ai/recommendation-engines/.

       48.      Upon information and belief, the SDKs enable mobile devices to send a search

request to a remote e-commerce platform for a responsive set of candidate items, for example, as

illustrated below in a screen capture from https://syte.ai/marketplace/:




       49.      Upon information and belief, the SDK’s enable mobile devices to send search

requests that request candidate items that are determined to have attributes similar to the plurality

of attributes of the object, as illustrated, for example, screen captures from the ScreenShop app,

                                                  11
             Case 6:20-cv-00834 Document 1 Filed 09/11/20 Page 12 of 21




which was developed from the Syte iOS SDK and running on an Apple iPhone:




       50.     Upon information and belief, the SDKs enable mobile devices to send a search

request that causes a first subset of responsive candidate items to be selected from a first set of

items obtained from a first vendor’s online product-listings via a first application-program

interface (API) connection, for example through an ongoing auto sync of a first vendor catalog

from an FTP folder, as demonstrated at https://www.syte.ai/syte-build-or-buy/. In the above

example, the first vendor is Skechers.

       51.     Upon information and belief, the SDKs enable mobile devices to send a search

request that causes a second subset of responsive candidate items to be selected from a second set

of items obtained from a second vendor’s online product-listings via a second API connection, the

second vendor’s online product-listing being different from the first vendor’s online product

listing, and the first API connection being different from the second API connection, for example,

through the ongoing auto sync of a second vendor catalog from a second FTP folder, and different
                                                12
             Case 6:20-cv-00834 Document 1 Filed 09/11/20 Page 13 of 21




vendor results from visual searching which are illustrated, for example, in the above screen

captures from the ScreenShop app, which was developed from the Syte iOS SDK and running on

an Apple iPhone. In the above example, the second vendor is Patricia Green.

       52.     Upon information and belief, the SDKs enable mobile devices to receive a first

subset of responsive candidate items and a second set of responsive candidate items as illustrated,

for example, by the different slippers depicted in the screen captures above from the ScreenShop

app, which was developed from the Syte iOS SDK and running on an Apple iPhone.

       53.     Upon information and belief, the SDKs enable mobile devices to present

descriptions of the first subset of responsive candidate items and descriptions of the second subset

of responsive candidate items in a user interface, as illustrated for example, in the screen captures

above of the ScreenShop app user interface, which was developed from the Syte iOS SDK and

running on an Apple iPhone.

       54.     In view of the foregoing, on information and belief, Syte has operated the “Syte

Marketplace” codebase and associated SDKs in the United States to test functionality, including

the functionality described above.

       55.     Further in view of the foregoing, mobile apps developed using Syte’s SDKs, in

combination with the “Syte Marketplace” codebase, operating under those mobile apps’ direction

and control, infringe at least claim 14 of the ’576 Patent.

       56.     Slyce Canada has never granted permission or license to Syte to utilize the

inventions set forth in the ’576 Patent.

       57.     Syte has been and is now directly infringing the ’576 Patent in the United States

by, among other things, making, using, licensing, selling, offering for sale, or importing the “Syte

Marketplace” codebase and related SDKs covered by one or more claims of the ’576 Patent, all to


                                                 13
              Case 6:20-cv-00834 Document 1 Filed 09/11/20 Page 14 of 21




the injury of Plaintiffs.

        58.     Upon information and belief, pursuant to 35 U.S.C. § 271(b), Syte has knowingly

induced its customers to directly infringe at least claim 20 of the ’576 Patent by selling, offering

for sale, providing, maintaining, and/or licensing the “Syte Marketplace” codebase and related

SDKs with the intent that those customers use the “Syte Marketplace” codebase and related SDKs

in the United States.

        59.     Upon information and belief, pursuant to 35 U.S.C. § 271(c), Syte has also

knowingly contributed to the direct infringement of at least claim 20 of the ’576 Patent by

importing, selling, offering to sell, maintaining, licensing, and/or otherwise supplying “Syte

Marketplace” codebase and related SDKs to customers, which have no substantial non-infringing

use, are especially designed for use in the patented invention, and constitute a material part of the

patented invention.

        60.     At least as early as its receipt of this complaint, Syte has had knowledge of

the ’576 Patent, has had written notice of its infringement, has intended that its customers infringe

the ’576 Patent by their use of the “Syte Marketplace” codebase and related SDKs, has actively

induced such infringement by continuing to sell, offer for sale, provide, maintain, and/or license

the “Syte Marketplace” codebase and related SDKs to its customers in the United States. Despite

such knowledge, Syte continues to infringe the ’576 Patent.

        61.     Syte’s acts of infringement have been willful, deliberate, and in reckless disregard

of Slyce Canada’s patent rights and will continue unless permanently enjoined by this Court.

        62.     Plaintiffs have been damaged by Syte’s infringement of the ’576 Patent in an

amount to be determined at trial, and has suffered and will continue to suffer irreparable loss and

injury unless Syte is permanently enjoined from infringing the ’576 Patent.


                                                 14
             Case 6:20-cv-00834 Document 1 Filed 09/11/20 Page 15 of 21




                               Count III – Patent Infringement

                                          (’208 Patent)
       63.     Plaintiffs incorporate by reference each of the preceding paragraphs of the

Complaint as though fully set forth herein.

       64.     As described below, Syte’s “Syte Marketplace” codebase, available, for example,

through the website https://www.syte.ai/, infringes one or more claims of the ’208 Patent.

       65.     Upon information and belief, Syte infringes at least claim 1 of the ’208 Patent

through, at a minimum, the making, using, offering for sale, licensing, and/or selling the “Syte

Marketplace” codebase in the United States.

       66.     Upon information and belief, the “Syte Marketplace” codebase is accessible at

https://www.syte.ai/marketplace/, which has associated storage and processors for executing

computer instructions for visual searching.

       67.     Upon information and belief, the “Syte Marketplace” codebase obtains an image

captured or selected responsive to an instruction of an end user as demonstrated, for example, at

https://www.syte.ai/marketplace/ (“Your shoppable products appear when users point their camera

and snap a picture of any real-world item or browse through their gallery of saved images.”).

       68.     Upon information and belief, the “Syte Marketplace” codebase determines, based

on the image, with image recognition, a plurality of visual attributes of an object depicted in the

image, the plurality of visual attributes including a color of the object (e.g., Blue), a type of the

object (e.g., a couch, mono height), and a sub-type of the object (e.g., Chesterfield design) as

shown, for example, in the screen capture below from https://www.syte.ai/deep-tagging/:




                                                 15
              Case 6:20-cv-00834 Document 1 Filed 09/11/20 Page 16 of 21




        69.     Upon information and belief, the “Syte Marketplace” codebase selects a first subset

of responsive candidate items and a second subset of candidate items, for example, by selecting

search results that are visually depicted in the image, as shown at https://www.syte.ai/syte-build-

or-buy/ (“[C]onsumers can upload their own image and get visually similar results up to the minute

details of style, pattern, and material.”).

        70.     Upon information and belief, the “Syte Marketplace” codebase selects the first

subset of responsive candidate items based on the plurality of visual attributes of the object and

respective pluralities of visual attributes of candidate items, as show at https://www.syte.ai/syte-

build-or-buy/ (“[Syte Marketplace] instantly pulls matching items and presents them to consumers

in   less     time   than    it    takes      to   type   words   into   a   text   search.”)   and

https://www.syte.ai/recommendation-engines/ (“The moment you send Syte your catalog (CSV,

XML, and others), AI indexes and learns within 24 hours, and conducts ongoing auto sync from

an FTP folder.”). Below, example screen captures from the ScreenShop iOS app using the Syte

Marketplace codebase demonstrate the selection of candidate items, which are women’s slippers,


                                                    16
             Case 6:20-cv-00834 Document 1 Filed 09/11/20 Page 17 of 21




based on color and type of goods:




       71.     Upon information and belief, the “Syte Marketplace” codebase selects the first

subset of responsive candidate items from a first set of items obtained from a first online product-

listing of a first vendor, as shown in the screen captures from the ScreenShop app above. In the

above example, the first set of candidate items are slippers from the first vendor, which is Skechers.

       72.     Upon information and belief, the “Syte Marketplace” codebase obtains a first set of

application program interface (API) requests for example by using Visual Search for All, a “new

API that makes adding visual search accessible to more e-commerce sites.”                         See

https://techcrunch.com/2017/12/07/syte-ais-new-api-makes-visual-search-accessible-to-more-

online-fashion-retailers/.

       73.     Upon information and belief, the “Syte Marketplace” codebase selects the second

subset of responsive candidate items from a second set of items obtained from a second online

product-listing of a second vendor, because it selects multiple vendor online product-listings, in
                                                 17
              Case 6:20-cv-00834 Document 1 Filed 09/11/20 Page 18 of 21




the same manner as described above with respect to the first subset of responsive candidate items

from the first set of items from the first vendor, and the second online product-listing is different

than the first online product-listing, as shown in the screen captures above. In the above example,

the second subset of candidate items are different women’s slippers from the second vendor, which

is Patricia Green.

        74.     Upon information and belief, the “Syte Marketplace” codebase obtains the second

set of items via a second set of API requests, because it obtains API requests from multiple

vendors, in the same manner as described above with respect to the first set of API requests.

        75.     Upon information and belief, the “Syte Marketplace” codebase causes a user

interface including descriptions of the first subset of responsive candidate items and descriptions

of the second subset of candidate items to be presented, as shown above, for example, in the screen

captures from the ScreenShop app user interface.

        76.     Slyce Canada has never granted permission or license to Syte to utilize the

inventions set forth in the ’208 Patent.

        77.     Syte has been and is now directly infringing the ’208 Patent in the United States

by, among other things, making, using, licensing, selling, offering for sale, or importing the “Syte

Marketplace” codebase covered by one or more claims of the ’208 Patent, all to the injury of

Plaintiffs.

        78.     Upon information and belief, pursuant to 35 U.S.C. § 271(b), Syte has knowingly

induced its customers to directly infringe at least claim 1 of the ’208 Patent by selling, offering for

sale, providing, maintaining, and/or licensing the “Syte Marketplace” codebase with the intent that

those customers use the “Syte Marketplace” codebase in the United States.

        79.     Upon information and belief, pursuant to 35 U.S.C. § 271(c), Syte has also


                                                  18
             Case 6:20-cv-00834 Document 1 Filed 09/11/20 Page 19 of 21




knowingly contributed to the direct infringement of at least claim 1 of the ’208 Patent by importing,

selling, offering to sell, maintaining, licensing, and/or otherwise supplying “Syte Marketplace”

codebase to customers, which have no substantial non-infringing use, are especially designed for

use in the patented invention, and constitute a material part of the patented invention.

       80.     At least as early as its receipt of this complaint, Syte has had knowledge of

the ’208 Patent, has had written notice of its infringement, has intended that its customers infringe

the ’208 Patent by their use of the “Syte Marketplace” codebase, has actively induced such

infringement by continuing to sell, offer for sale, provide, maintain, and/or license the “Syte

Marketplace” codebase to its customers in the United States. Despite such knowledge, Syte

continues to infringe the ’208 Patent.

       81.     Syte’s acts of infringement have been willful, deliberate, and in reckless disregard

of Slyce Canada’s patent rights and will continue unless permanently enjoined by this Court.

       82.     Plaintiffs have been damaged by Syte’s infringement of the ’208 Patent in an

amount to be determined at trial, and has suffered and will continue to suffer irreparable loss and

injury unless Syte is permanently enjoined from infringing the ’208 Patent.


                           REQUEST FOR INJUNCTIVE RELIEF

       83.     Plaintiffs incorporate by reference each of the preceding paragraphs of the

Complaint as though fully set forth herein

       84.     To preserve the status quo until trial in this cause, Slyce and Slyce Canada request

the Court to enjoin and restrain Syte, and its agents, servants, employees and all persons acting

under, and in concert with, or for Syte from: (i) infringing Plaintiffs’ Patents; (ii) selling the

“camera search” code, “Syte Marketplace” code and related SDKs in the United States; and (iii)

operating the “camera search” code, “Syte Marketplace” code and related SDKs in the United

                                                 19
             Case 6:20-cv-00834 Document 1 Filed 09/11/20 Page 20 of 21




States. Unless Syte is enjoined from engaging in additional misconduct, Slyce and Slyce Canada

will be irreparably harmed. Such misconduct has resulted in loss already, which is unascertainable

at this point in time, and will result in future economic loss.

       85.     Plaintiffs have no adequate remedy at law for Syte’s misconduct, as money

damages are not adequate to compensate for the ongoing harm caused by its misconduct.

       86.     Plaintiffs have a clear legal right to the requested relief.

       87.     The public interest favors entry of an injunction to uphold the importance of patent

protection and to protect the legitimate business interests of patent owners.


                                  DEMAND FOR JURY TRIAL

       Plaintiffs demand a trial by jury of any and all issues triable before a jury.


                                    REQUEST FOR RELIEF

Pursuant to the allegations and claims asserted herein, Plaintiffs request the following:

       A.      That the Court enter judgment in favor of Plaintiffs that Syte has infringed, directly
               and by way of inducing infringement and/or contributing to infringement of
               Plaintiffs’ ’152, ’576, and ’208 Patents.

       B.      That the Court enter a permanent injunction, enjoining Syte and its officers,
               directors, agents, servants, employees, affiliates, divisions, subsidiaries, and
               parents from infringing, inducing the infringement of, or contributing to the
               infringement of Plaintiffs’ ’152, ’576, and ’208 Patents.

       C.      That the Court enter a judgment and order requiring Syte to pay Plaintiffs damages
               for Syte’s infringement of the ’152, ’576, and ’208 Patents, together with interest
               (both pre and post-judgment), costs, and disbursement as fixed by this Court
               under 35 U.S.C. § 284.

       D.      That the Court enter a judgment and order finding Syte’s infringement willful and
               awarding treble the amount of damages and losses sustained by Plaintiffs as a result
               of Syte’s infringement under 35 U.S.C. § 284.

       E.      That the Court enter a judgment and order finding that this is an exceptional case
               within the meaning of 35 U.S.C. § 285 and awarding Plaintiffs their reasonable
               attorney’s fees.
                                                  20
            Case 6:20-cv-00834 Document 1 Filed 09/11/20 Page 21 of 21




       F.     Pre- and post-judgment interest at the highest rate allowable by law;

       G.     Costs of court; and

       H.     All such further and additional relief to which Plaintiffs may be entitled.




Dated: September 11, 2020                           BRACEWELL LLP

                                                    /s/ Michael Chibib
                                                    Michael Chibib
                                                    Texas Bar No. 00793497
                                                    michael.chibib@bracewell.com
                                                    Conor M. Civins
                                                    Texas Bar No. 24040693
                                                    conor.civins@bracewell.com
                                                    Matthew Gates
                                                    Texas Bar No. 24069770
                                                    matt.gates@bracewell.com
                                                    111 Congress Ave., Suite 2300
                                                    Austin, Texas 78701
                                                    Telephone: (512) 494-3635


                                                    Counsel for Plaintiffs Slyce Acquisition
                                                    Inc. and Slyce Canada Inc.




                                               21
